DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
The amendments received on Nov. 10, 2020, have been entered.  Claims 14, 16, and 20-25 have been canceled, two new claims have been added but were numbered incorrectly.  The new claim numbered as “21” should be claim 26, and the new claim numbered as “22” should be claim 27.  The examiner will refer to these claims as claims 26 and 27, respectively, and any future correspondence from the Applicant should also refer to them as claims 26 and 27.  Claims 1-13, 15, 17-19, 26, and 27 are pending, claims 1-10 are withdrawn for being directed to a non-elected invention, and claims 11-13, 15, 17-19, 26, and 27 are examined in this Office Action.
NOTE: The underlined language that was added to the amended claims is very difficult for the Examiner to read and does not scan well because it is too light.  Appears to be light gray rather than black.  The Applicant is advised to use regular black lettering for all future amendments.

Objections and Rejections That Are Withdrawn

	All objections and rejections to claims 14, 16, and 20-25 are moot in light of the Applicant’s cancelation of these claims.

The rejection of claims 11-13, 15, and 17-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of the Applicant’s amendments to the claims.

Specification
The specification is objected to for the following reason:
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  - - TOBACCO PRODUCT WITH AN INCREASED LEVEL OF ISOMYOSMINE AND A REDUCED LEVEL OF NICOTINE - -
NOTE: the Examiner had previously recommended a title including a tobacco PLANT with an increased level of isomyosmine; however, such claims were not enabled and have been canceled.  The current claims do not include any claims to such a plant, therefore, the Examiner has changed the recommendation to reflect the current claim set.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15, 17-19, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, J.R. (WO 2016/133890).  The Applicant’s arguments in the response received on Nov. 10, 2020, have been fully considered but were not found to be persuasive.
The claims are directed to a tobacco product comprising an isomyosmine content of at least 0.3 mg/g and a nicotine content of less than about 2 mg/g.
Williams teaches liquid compositions for use in e-cigarettes, and these compositions comprise isomyosmine at levels from 0.01 to 2 mg mixed in a total volume of 10 mL (converts to 0.001 – 0.2 mg/g) and comprise nicotine at levels from 0 to 180 mg mixed in a volume of 10 mL (converts to 0-18 mg/g) (see Table 1 on page 8).  Although Williams is silent as to the source for the isomyosmine and nicotine, it is clear that Williams contemplates tobacco extracts as a source or the use of synthetic isomyosmine and/or nicotine (see paragraph bridging pages 5-6).  Claim 11 encompasses tobacco extracts because claim 11 clearly encompasses “a tobacco product” in which the isomyosmine is synthetic (see claim 17 which depends from claim 1).  
Williams claims a method of stabilizing an e-liquid by adding to an organic solvent from about 0.0001 to about 1% isomyosmine (w/v).  1% w/v = 1 gram/100 mL = 10 mg/mL, therefore, for an aqueous solution = 10 mg/g.  In an organic solvent the 10 mg/g would need to be adjusted according to the density of the solvent, but the common 
Williams teaches that in some examples the isomyosmine is present together with one or more other components such as: nicotine, nornicotine, anatabine, anabasine, myosmine, and/or caffeine; and he teaches examples in which the composition contains isomyosmine as the only active component (see paragraph 13 on page 4).  For a composition comprising isomyosmine extracted from tobacco but comprising no nicotine at all, this would necessarily involve using a process by which nicotine was removed from the tobacco material as required in claim 15.
Williams does not reduce to practice a tobacco product with the combination of isomyosmine content and nicotine content required by the current claims; however they clear suggest such a combination, therefore, the combination of concentrations of isomyosmine and nicotine recited in the current claims are an obvious variation of what is taught and suggested by Williams, and in the absence of any criticality or showing of unexpected results (i.e. secondary considerations of non-obviousness), the current claims are therefore unpatentable over the teachings of Williams.
The Applicant argues that Williams discloses an e-liquid solution comprising a solvent and an isomyosmine content level of 0.001 – 0.2 mg/g that would contribute to vaporized e-liquids having an aroma similar to that of tobacco (see paragraph bridging pages 7-8 of the response).  This is not persuasive, because a “liquid” is a product.  There is nothing in the definition of “product” that would exclude a liquid.  With regard to the range of isomyosmine, Williams claimed concentrations up to 10 mg/g, therefore, .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams, J.R. (WO 2016/133890) as applied to claims 11, 13, 15, 17-19, 26, and 27,  above, and further in view of Albino et al. (US Pre-Grant Publication US 2017/0055566; published on Mar. 2017 for Application No. 15/243,675, filed on Aug. 22, 2016).  This is a new rejection, necessitated by amendment, and the Applicant did not provide any arguments, separately, for claim 12.
The claim is directed to a tobacco product comprising an isomyosmine content of at least 0.3 mg/g and a nicotine content of less than about 2 mg/g; wherein the tobacco product is a solid tobacco product or material.
Williams teaches a tobacco product comprising an isomyosmine content of at least 0.3 mg/g and a nicotine content of less than about 2 mg/g, see rejection of claims 11, 13, 15, 17-19, 26, and 27, above).
Williams does not teach a solid tobacco product.
Albino et al suggest a side variety of tobacco products with varying amounts of nicotine and/or tobacco-specific nitrosamines (TSNAs), and they specifically teach a cigarette, which is a solid tobacco product (see page 107).
At the time the instant application was filed, it would have been obvious and within the scope of one of ordinary skill in the art to make a solid cigarette rather than an e-cigarette using tobacco material with the recited isomyosmine and nicotine content.  This is an obvious variation based on a combination of the prior art references that would yield a predictable result.
Summary

	No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662


/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662